Case 2:20-cv-00401-JLB-NPM Document 22 Filed 09/02/20 Page 1 of 6 PageID 741




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


MAURICIO MARTINEZ, DMD, P.A.,

      Plaintiff,

v.                                             CASE NO. 2:20-cv-00401-FtM-66NPM

ALLIED INSURANCE COMPANY OF
AMERICA,

      Defendant.
____________________________________/

                                       ORDER

      In this two-count insurance coverage action, Mauricio Martinez, DMD, P.A.

(“Martinez”), sues his insurance carrier, Allied Insurance Company of America

(“Allied”), for damages Martinez claims were “caused by or result[ing] from a Covered

Cause of Loss.” (Docs. 4, 4-1.) The overarching cause of the alleged loss, Martinez

maintains, is the impact of the COVID-19 virus and the Governor of Florida’s COVID-

19 emergency declaration, which limited dental services.        Specifically, Martinez

claims that he: (1) incurred costs to decontaminate his dental office of the virus, and

(2) lost business income because of the Governor’s limitation of dental services to only

emergency procedures during the COVID-19 pandemic. (Doc. 4 at 2–3.)

      Allied moves to dismiss under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted. (Doc. 6.) Because the

insurance policy expressly excludes coverage from damages caused by a virus, Allied’s

motion to dismiss is GRANTED.



                                           1
Case 2:20-cv-00401-JLB-NPM Document 22 Filed 09/02/20 Page 2 of 6 PageID 742




                                 STATEMENT OF FACTS

          Accepting the allegations in both the complaint and the attached exhibits

as true for the purpose of adjudicating a Rule 12(b)(6) motion to dismiss, 1 the facts

are as follows: Allied issued a commercial insurance policy to cover Martinez’s dental

practice for the period September 28, 2019, to September 28, 2020. (Doc. 4-1 at 2.)

In early March 2020, the Governor of Florida issued an executive order declaring a

state of emergency in Florida due to the COVID-19 pandemic. (Doc. 4 at 4.) In mid-

March, President Donald J. Trump, the Centers for Disease Control and Prevention,

and Medicaid recommended that providers limit all “non-essential” dental

procedures. (Id.) The executive order permitted only emergency dental procedures

during its operative period. (Id. at 5.)

      Martinez subsequently filed a claim with Allied for monetary losses that his

business sustained because of the COVID-19 pandemic. (Id.) On April 1, 2020, Allied

denied that claim. (Doc. 6-1 at 190.) Martinez alleges that COVID-19 caused damage

to the dental office, namely the cost of decontaminating his office and of closure,

physical damage, and loss of business income. (Doc. 4 at 4.)




      1   For the purpose of adjudicating a Rule 12(b)(6) motion, well-pleaded
allegations are presumed true, and the pleadings are viewed in the light most
favorable to the plaintiff. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1066
(11th Cir. 2007). Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain
statement of the claim showing that the pleader is entitled to relief.” A plaintiff must
provide facts on which he can state his claim, and a conclusory or “formulaic recitation
of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007).


                                           2
Case 2:20-cv-00401-JLB-NPM Document 22 Filed 09/02/20 Page 3 of 6 PageID 743




                                       DISCUSSION

       The insurance policy provides coverage “for direct physical loss or damage to

Covered Property at the [plaintiff’s] premises” that is “caused by or result[s] from any

Covered Cause of Loss.” (Doc. 4-1 at 2.) Allied asserts that there was no direct

physical loss or damage to covered property at the dental practice’s premises “as a

result of the appointment cancellations or the closure of [the plaintiff’s] dental

practice.” 2 (Doc. 6-1 at 190.)

       Coverage for loss of business income is provided as “additional coverage” under

the insurance policy. (Doc. 4-1 at 4.) This covers the “actual loss” of “business income”

sustained during the necessary suspension of the policyholder’s “operations” during

“the period of restoration.” (Id. at 7.) Suspension must be caused by direct physical

loss of or damage to property at the covered premises. (Id.) The loss or damage “must

be caused by” or “result[] from” a “Covered Cause of Loss. (Id.)

       The policy’s provision governing loss of business income due to the act of a “civil

authority” states, in relevant part:

              When a Covered Cause of Loss causes damage to property
              other than property at the described premises, [the
              insurer] will pay for the actual loss of Business income []
              sustain[ed] and necessary Extra Expense caused by action


       2Responding to the motion to dismiss, Martinez’s response offers no opposition
to the arguments asserted by Allied. (Doc. 10.) Martinez’s argument is encapsulated
simply in a summary at the conclusion: “Here the Defendant hasn’t established
beyond a doubt that a breach of contract nor declaratory action should be litigated.
The Plaintiff asserts that these matters are well plead and therefore the Defendant’s
Motion should be denied.” (Doc. 10 at 4.) First, it is not any defendant’s duty to
establish “beyond a doubt” that an action “should be litigated.” Second, an insurer’s
duty to defend its insured against legal action depends solely on the facts alleged in
the pleadings and on the legal claims alleged against the insurer.


                                            3
Case 2:20-cv-00401-JLB-NPM Document 22 Filed 09/02/20 Page 4 of 6 PageID 744




              of civil authority that prohibits access to the [covered]
              premises, provided that . . . (1) Access to the area
              immediately surrounding the damaged property is
              prohibited by civil authority as a result of the damage, and
              the described premises are within that area but are not
              more than one mile from the damaged property; and (2) the
              action of civil authority is taken in response to dangerous
              physical conditions resulting from the damage or
              continuation of the Covered Cause of Loss that caused the
              damage, or the action is taken to enable a civil authority to
              have unimpeded access to the damaged property.

(Doc. 4-1 at 8.) Allied asserts that there has been: (1) no action of civil authority

prohibiting access to Martinez’s dental practice premises, and (2) no damage to

property within one mile of the premises from a covered cause of loss. (Doc. 6 at 8–

10.) Most importantly, Allied also argues that the policy contains an exclusion for

loss or damage caused “directly or indirectly,” by “[a]ny virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or

disease.” (Id.; Doc. 4-1 at 21, 23.)

Count I—Breach of Contract

       “Contract interpretation is generally a question of law.” Lawyers Title Ins.

Corp. v. JDC (Am.) Corp., 52 F.3d 1575, 1580 (11th Cir. 1995). “In interpreting an

insurance contract, we are bound by the plain meaning of the contract’s

text.” Bioscience W., Inc. v. Gulfstream Prop. & Cas. Ins. Co., 185 So. 3d 638, 640

(Fla. 2d DCA 2016)) (quoting State Farm Mut. Auto. Ins. Co. v. Menendez, 70 So. 3d

566, 569 (Fla. 2011)). The scope of insurance coverage is defined by the language and

the terms of the insurance policy, and where the language of the policy is plain and

unambiguous, the contract must be enforced as written. See generally Siegle v.




                                           4
Case 2:20-cv-00401-JLB-NPM Document 22 Filed 09/02/20 Page 5 of 6 PageID 745




Progressive Consumers Ins. Co., 819 So. 2d 732, 734–35 (Fla. 2002). To state a claim

for breach of contract, a plaintiff must allege: “(1) the existence of a contract; (2) a

material breach of that contract; and (3) damages resulting from the breach.” Vega

v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009) (citing Friedman v. N.Y.

Life Ins. Co., 985 So. 2d 56, 58 (Fla. 4th DCA 2008)).

      Here, Martinez argues that the business income and civil authority provisions

of the insurance policy covers his dental practice’s loss of business income as a result

of the Governor’s executive order—a civil authority—to limit dental services to only

emergency procedures during the COVID-19 pandemic, and that Allied breached the

insurance policy by denying benefits under the above provisions.

      Accepting all allegations as true, the dental practice’s argument still fails

because the loss or damage asserted was not due to a “Covered Cause of Loss.” In

fact, the policy expressly excludes insurer liability for loss or damage caused “directly

or indirectly” by any virus. (Doc. 4-1 at 23) (excluding coverage from “[a]ny virus,

bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease”). Because Martinez’s damages resulted from COVID-19,

which is clearly a virus, neither the Governor’s executive order narrowing dental

services to only emergency procedures nor the disinfection of the dental office of the

virus is a “Covered Cause of Loss” under the plain language of the policy’s exclusion.

Because, as a matter of law, the plain language of the insurance policy excludes

coverage of the dental practice’s purported damages, the breach-of-contract claim

(Count I) is dismissed.




                                           5
Case 2:20-cv-00401-JLB-NPM Document 22 Filed 09/02/20 Page 6 of 6 PageID 746




Count II—Declaratory Judgment

      The sole basis on which Count II’s declaratory judgment claim is pleaded is

Martinez’s assertion that judicial interpretation of the insurance policy could result

in coverage under the civil authority and business income provisions for the loss

underlying his breach-of-contract claim. (Doc. 6 at 10.) Pursuant to 28 U.S.C. § 2201,

a district court may “declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.”

But before the court may afford declaratory relief, an actual controversy must

exist. Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 239–40 (1937).

Because the breach-of-contract claim is dismissed, no controversy exists.

Accordingly, Count II is dismissed as well.

                                    CONCLUSION

      Because the insurance policy specifically excludes loss caused because of a

virus, Martinez fails to state a claim for breach of contract and, in turn, for

declaratory judgment. Allied’s motion to dismiss, (Doc. 6), is GRANTED. Given the

deficiencies of this complaint, any amendment would be futile. Accordingly, this

action is DISMISSED WITH PREJUDICE. The clerk is ordered to CLOSE the case.

      ORDERED in Fort Myers, Florida, on September 2, 2020.




                                          6
